Citation Nr: 1030255	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-13 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2005 the Veteran filed a timely notice of 
disagreement with regard to the denial of service connection for 
carpal tunnel syndrome and entitlement to reopening of a claim 
for peripheral neuropathy based on new and material evidence.  A 
statement of the case (SOC) was issued, but only with regard to 
the issue of peripheral neuropathy.  Subsequently when filing his 
substantive appeal, the Veteran limited his appeal to the issue 
listed on the SOC.  The Board notes that the above issue was 
remanded by the Board in December 2008 for issuance of a 
statement of the case (SOC) and completion of the substantive 
appeal process.  As will be further addressed below, the Veteran 
was provided a SOC, however the substantive appeal process was 
not completed and the claim must therefore be dismissed.

The Board notes that the Veteran's representative filed a July 
2010 informal hearing presentation addressing the claim for 
service connection for carpal tunnel syndrome.  As a final 
decision has been rendered with regard to this issue, the Board 
finds that this is a request to reopen the Veteran's claim for 
service connection for carpal tunnel syndrome.  This claim for 
new and material evidence has not been addressed by the RO and is 
therefore referred to the RO for appropriate development and 
adjudication.


FINDINGS OF FACT

1.  In November 2005, the Veteran submitted a NOD regarding 
carpal tunnel syndrome, and the RO issued an April 2009 SOC in 
response.

2.  The record does not contain any substantive appeal regarding 
carpal tunnel syndrome.

3.  The Veteran was informed of his right to appeal in a letter 
attached to the April 2009 SOC.


CONCLUSION OF LAW

Based upon the lack of filing of a substantive appeal, the appeal 
as to the issue of entitlement to service connection for carpal 
tunnel syndrome is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2005).

The VCAA is generally applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
Board finds that resolution of the issues on appeal is based on 
the operation of law and that the VCAA is not applicable.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the Board 
must make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The facts in this case are not in dispute.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 
Vet. App. 165 (2001), the Court held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  The 
Board finds that such is the case as to the issue of entitlement 
to service connection for carpal tunnel syndrome here on appeal.  
Application of pertinent provisions of the law and regulations 
will determine the outcome.

As explained below, the appeal is being dismissed due to the 
Veteran's failure to file a timely substantive appeal.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2009).  No amount of additional notice 
or evidentiary development could alter the outcome of this case.  
Therefore, based on the Court's decision in Manning, the Board 
concludes that the Veteran's claim is not subject to the 
provisions of the VCAA.

The Board additionally observes that the Veteran has been 
accorded ample opportunity to present evidence and argument in 
connection with this matter.  This will be discussed in greater 
detail below.

Analysis

The initial question for determination is whether the case is 
properly before the Board.  Appellate review of an RO decision is 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

After the statement of the case is provided to the appellant, the 
appellant must file a formal appeal within 60 days from the date 
the statement of the case is mailed, or within the remainder of 
the one-year period from the date the notification of the RO 
decision was mailed, whichever period ends later.  38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2009); see Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993) (where a claimant did not 
perfect an appeal by timely filing a substantive appeal, the RO 
rating decision became final).  By regulation this formal appeal 
must consist of either "a properly completed VA Form 1-9. . . or 
correspondence containing the necessary information."  Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 (2009).

The formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a formal 
appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  The formal 
appeal permits the appellant to consider the reasons for an 
adverse RO decision, as explained in the statement of the case, 
and to formulate and present specific arguments relating to 
errors of fact or law made by the RO.  See 38 U.S.C.A. § 
7105(d)(3) (West 2002); Roy at 555.

Additionally, the Board notes, pursuant to 38 U.S.C.A. § 
7105(d)(5), the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  While the Board must construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, any appeal which fails to allege specific error 
of fact or law in the determination being appealed may be 
dismissed.

Finally, the Board notes that upon request, the time period for 
filing a substantive appeal may be extended for a reasonable 
period for good cause shown.  38 U.S.C.A. § 7105(d)(3) (West 
2002).  A request for such an extension should be in writing and 
must be made prior to the expiration of the time limit for filing 
the substantive appeal.  38 C.F.R. § 20.303 (2009).  The Board 
does acknowledge, however, that in Percy v. Shinseki, 23 Vet. 
App. 37 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 U.S.C.A. § 7105(d)(3) does not 
operate as a jurisdictional bar to the Board's consideration of a 
substantive appeal filed more than 60 days after a statement of 
the case is mailed.  The Court noted that if VA treats an appeal 
as if it is timely filed, a claimant is entitled to expect that 
VA means what it says.

The Veteran seeks service connection for carpal tunnel syndrome.  
For reasons expressed below, however, the Board will not address 
this claim on its merits.  Rather, the Board is dismissing the 
claim due to lack of jurisdiction because the Veteran never 
perfected an appeal.

As was described in the Introduction, the RO issued a rating 
decision in November 2005 that denied the Veteran's claim of 
entitlement to service connection for carpal tunnel syndrome.  
Subsequently, in November 2005, the Veteran filed a notice of 
disagreement as to the issue of carpal tunnel syndrome.  A SOC 
that addressed that issue, however, was not mailed to the Veteran 
until April 2009, following a Board Remand requesting the 
issuance.  Following the issuance of the SOC, the record does not 
contain a substantive appeal as to the issue of service 
connection for carpal tunnel syndrome.  Although the Veteran 
filed a VA Form 9 in May 2006, that form did not mention the 
issue of carpal tunnel syndrome.  

The Board finds that record shows that no substantive appeal has 
ever been filed as to the issue here under consideration  Thus, 
an appeal has not been perfected as to the issue of entitlement 
to service connection for carpal tunnel syndrome.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  In this 
case, the Veteran did not request any extension of time for 
filing a substantive appeal, and he has not demonstrated good 
cause for an untimely filing of a substantive appeal.  The Board 
acknowledges, as noted above, that the Veteran's representative 
submitted a July 2010 informal hearing presentation (IHP) noting 
the merits of the Veteran's claim.  The Board observes, however, 
that the IHP failed to note that the Veteran never filed a VA-
Form 9 with regard to the issue of service connection for carpal 
tunnel syndrome and given that the IHP was submitted 
approximately 14 months after the issuance of the SOC, the Board 
finds that this cannot be considered a timely appeal, but rather 
can only be construed as a request to reopen the claim for 
service connection for carpal tunnel syndrome.

Because the Veteran did not timely submit a substantive appeal as 
to this issue, the Board has no jurisdiction over the appeal as 
to this issue.  The appeal must therefore be dismissed. See 38 
U.S.C.A. §§ 7105, 7108 (West 2002); see also Roy v. Brown, supra.

Finally, the Board notes that in Marsh v. West, 11 Vet. App. 468 
(1998), the Court held that the Board must assess its 
jurisdiction prior to addressing the merits of a claim.  The 
Court further held, however, that it could be prejudicial to the 
appellant for the Board to address jurisdictional questions in 
the first instance without affording an appellant the right to 
present argument and evidence on those questions.

VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal in 
the absence of a timely filed substantive appeal.  Under such 
circumstances, however, the General Counsel indicated that the 
claimant should be first afforded appropriate procedural 
protections to assure adequate notice and opportunity to be heard 
on the question of timeliness.  See VAOPGCPREC 9-99.

In this case, the Veteran has been amply informed of the 
necessity of filing a substantive appeal.  The Board observes 
that the Veteran was informed of his right to appeal the RO's 
rating decision in a VA Form 4107 ['Your Rights to Appeal Our 
Decision'] which was mailed to him with the November 2005 rating 
decision.  The Veteran was also informed in letter attached to 
the April 2009 SOC of the need to file a substantive appeal 
within 60 days from the date of the letter.  He was also provided 
with a substantive appeal form [VA Form 9].  The Veteran has not 
explained why a substantive appeal was not filed.

Thus, the Board finds that the Veteran was provided ample and 
clear notice of the need for filing a timely substantive appeal 
and was provided an opportunity to present evidence regarding his 
failure to submit a substantive appeal.

In consideration of all of the above, the Board finds that in the 
absence of a timely filed substantive appeal the Veteran has not 
complied with the legal requirements for perfecting an appeal.  
The Board further finds this case is one in which the law is 
dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994). The appeal is therefore dismissed.




ORDER

The claim for entitlement to service connection for carpal tunnel 
syndrome is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


